Exhibit 10.1

Execution Version

AMENDMENT NO. 3 TO

CREDIT AND GUARANTY AGREEMENT

AMENDMENT NO. 3 TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”), dated as of
April 24, 2013 (this “Amendment”), is entered into by and among AURORA
DIAGNOSTICS, LLC, a Delaware limited liability company, (the “Borrower”), AURORA
DIAGNOSTICS HOLDINGS, LLC, a Delaware limited liability company (“Holdings”),
and certain subsidiaries and affiliates of Borrower identified on the signature
pages hereto as “Guarantors” (such subsidiaries and affiliates, together with
Holdings, are each referred to individually as a “Guarantor”, and collectively,
jointly and severally, as “Guarantors”), BARCLAYS BANK PLC (“Barclays Bank”), as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”), and the undersigned
Lenders (as defined below). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement (as
defined below).

PRELIMINARY STATEMENTS:

(1) The Borrower, Holdings, the guarantors party thereto, Barclays Bank, as
Administrative Agent and Collateral Agent, the financial institutions from time
to time party thereto as lenders (the “Lenders”), and the other agents party
thereto, entered into that certain Credit and Guaranty Agreement, dated as of
May 26, 2010 (such Credit and Guaranty Agreement, as amended and restated on
December 20, 2010, as amended by Amendment No. 2 to Credit and Guaranty
Agreement on October 26, 2012, and as further amended, supplemented or otherwise
modified and as in effect immediately prior to giving effect to this Amendment,
the “Credit Agreement”).

(2) The Borrower has requested that the Lenders approve certain amendments to
the Credit Agreement, as set forth in this Amendment.

(3) In accordance with Section 10.5 of the Credit Agreement, the Administrative
Agent, the undersigned Lenders (hereinafter, such undersigned Lenders, the
“Consenting Lenders”), the Borrower and the other Credit Parties have agreed,
subject to the terms and conditions stated below, to amend the Credit Agreement
as herein set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the Effective Date (as defined below), hereby amended as follows: Section 1.1
of the Credit Agreement is hereby amended by inserting the following definition
into such section in the correct alphabetical order:

““Amendment No. 3 Effective Date” means April 24, 2013.”

(b) Section 1.1 of the Credit Agreement is hereby further amended by amending
and restating the definition of “Applicable Margin”, set forth therein, in its
entirety, to read as follows:

“”Applicable Margin” means (a) at all times prior to the Amendment No. 3
Effective Date, (i) with respect to Tranche B Term Loans and Revolving Loans
that are LIBOR Rate Loans, a percentage, per annum, equal to 4.25% and (ii) with
respect to Tranche B Term Loans and Revolving Loans that are Base Rate Loans, a
percentage, per annum, equal to 3.25%, and (b) at all times on and after the
Amendment No. 3 Effective Date, (i) with respect to Tranche B Term Loans and
Revolving Loans that are LIBOR Rate Loans, a percentage, per annum, equal to
4.75% and (ii) with respect to Tranche B Term Loans and Revolving Loans that are
Base Rate Loans, a percentage, per annum, equal to 3.75%.”

 

     ADX - Amd. No. 3 to Credit & Guaranty Agt



--------------------------------------------------------------------------------

(c) Section 1.1 of the Credit Agreement is hereby further amended by
(i) deleting the word “minus” that follows the comma at the end of clause (s) of
the definition of “Consolidated Adjusted EBITDA” and replacing such deleted word
with the word “plus”; and (ii) inserting the following clauses (t) and (u) into
the definition of “Consolidated Adjusted EBITDA” immediately following clause
(s) of such definition:

“(t) reasonably identifiable pro forma cost savings directly attributable to
operational efficiencies and other synergies expected by the Borrower and its
Subsidiaries to be realized from newly-instituted expense reduction programs
(including, without limitation, laboratory consolidations), which initiatives
have been implemented and which cost savings are reasonably expected by the
Borrower to be realized within 12 months of the applicable date of
determination, and which cost savings are factually supportable and can be
reasonably computed, in an aggregate amount not to exceed $5,000,000 in any 12
month period, plus

(u) non-recurring costs, fees and expenses incurred for third-party consultants
retained by the Borrower or its Subsidiaries to assist the Borrower and its
Subsidiaries with certain projects specified in writing by the chief financial
officer of the Borrower, in an aggregate amount not to exceed $1,500,000 in any
12 month period; minus”

(d) Section 6.8(b) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety, to read as follows:

“(b) Senior Secured Leverage Ratio. Parent Entity shall not permit the Senior
Secured Leverage Ratio to exceed (i) 3.50:1.00, as of the last day of any Fiscal
Quarter (other than any Exempt Fiscal Quarter) ending during the period from
September 30, 2013 to and including September 30, 2014, and (ii) 3.25:1:00, as
of the last day of the any Fiscal Quarter (other than any Exempt Fiscal Quarter)
ending December 31, 2014 and thereafter.

(e) Section 6.15 of the Credit Agreement is hereby amended by amending and
restating the last sentence of such section in its entirety, to read as follows:

“Notwithstanding the foregoing, the Credit Parties shall be permitted to
(a) make payments on Subordinated Indebtedness, Earnout Amounts and Seller Notes
to the extent expressly permitted in this Agreement, and (b) amend Seller Notes
and/or the terms of Earnout Amounts, whether or not evidenced by a promissory
note, in each case, to add a requirement for the payment of interest at a
reasonable rate, or to increase the rate of interest already payable by a
reasonable amount, on such obligations at any time, in return for such Seller
Notes or Earnout Amounts being amended to extend the date of maturity or other
scheduled principal payment date(s) of such obligations.”

SECTION 2. Management Fees. Notwithstanding anything to the contrary set forth
in the Credit Agreement or any other Credit Document, the Borrower shall not
make any payments of management or similar fees to the Sponsors or Equity
Investors under the Management Services Agreement until payment in full of all
Loans; provided, that such management or similar fees payable under the
Management Services Agreement shall (a) continue to accrue and (b) for the
purpose of calculating Consolidated Adjusted EBITDA for any period, be added to
Consolidated Net Income under clause (l) of the definition of “Consolidated
Adjusted EBITDA” in the amount specified as the amount to be paid during such
period pursuant to the terms of the Management Services Agreement, as in effect
on the Closing Date. Any payment in contravention of this Section 2 shall be
treated as an Event of Default for all purposes of the Credit Agreement and the
other Credit Documents. For the avoidance of doubt, all such management or
similar fees payable under the Management Services Agreement that accrue shall
not be Indebtedness.

 

  2    ADX - Amd. No. 3 to Credit & Guaranty Agt



--------------------------------------------------------------------------------

SECTION 3. Reference to and Effect on the Credit Documents. On and after the
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Credit Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, and the
other Credit Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.

(c) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender, the Administrative Agent or the Collateral Agent
under the Credit Agreement or any other Credit Document, nor shall it constitute
a waiver of any provision of the Credit Agreement or any Credit Document.

(d) This Amendment shall be a Credit Document as defined in the Credit
Agreement.

SECTION 4. Conditions of Effectiveness. This Amendment shall become effective as
of the first date upon which each of the conditions precedent set forth below in
this Section 4 shall be satisfied or waived in accordance with Section 10.5 of
the Credit Agreement (such date, the “Effective Date”):

(a) Amendment. The Administrative Agent shall have received a number of copies
reasonably determined by the Administrative Agent of counterparts of this
Amendment executed by the Requisite Lenders (determined as of the date hereof),
the Borrower, Holdings and each other Guarantor.

(b) Expenses; Fees. Borrower shall have paid:

(i) to the Administrative Agent all out-of-pocket expenses of the Administrative
Agent (including the reasonable fees and expenses of counsel for the
Administrative Agent) in connection with the negotiation, preparation and
delivery of this Amendment for which an invoice has been delivered to the
Borrower at least one Business Day prior to the date of this Amendment;

(ii) to the Administrative Agent such fees as may be separately agreed between
the Borrower and the Administrative Agent; and

(iii) to the Administrative Agent, for the account of each Lender that is a
Consenting Lender who delivers an executed counterpart to this Amendment to the
Administrative Agent prior to 12:00 pm (New York City time) on April 24, 2013, a
consent fee in an amount equal to 0.25% of the principal amount of the sum of
the aggregate Tranche B Term Loans and Revolving Commitments of such Consenting
Lender.

SECTION 5. Consent and Affirmation of the Guarantors. Each Guarantor (prior to,
and after giving effect to, this Amendment) hereby consents to this Amendment
and confirms and agrees that (a) notwithstanding the effectiveness of this
Amendment, the Credit Agreement (including the Guaranty therein) and the other
Credit Documents are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects, except that, on and after the
effectiveness of this Amendment, each reference in the Credit Agreement or any
other Credit Document to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import shall mean and be a reference to the Credit Agreement, as
amended by this Amendment, and (b) the Collateral Documents to which such
Guarantor is a party and all of the Collateral

 

  3    ADX - Amd. No. 3 to Credit & Guaranty Agt



--------------------------------------------------------------------------------

described therein do, and shall continue to, secure the payment of all of the
Guaranteed Obligations. For greater certainty and without limiting the
foregoing, each Guarantor hereby confirms that the existing security interests
granted by such Guarantor in favor of the Secured Parties pursuant to the Credit
Documents in the Collateral described therein shall continue to secure the
obligations of such Guarantor under the Credit Documents.

SECTION 6. Confirmation of Representations and Warranties.

(a) The Borrower hereby represents and warrants, both on and as of the date
hereof and on and as of the Effective Date, that all representations and
warranties contained in the Credit Agreement and each other Credit Document are
true and correct in all material respects on and as of the date hereof, provided
that to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date, and provided further that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any such
qualification) in all respects on such respective dates.

(b) Each Credit Party represents and warrants, on and as of the date hereof,
that (i) it has the requisite power to execute and deliver this Amendment, and
all corporate or other action required to be taken by it for the due and proper
authorization, execution, delivery and performance of this Amendment and the
consummation of the transactions contemplated hereby has been duly and validly
taken and (ii) this Amendment has been duly authorized, executed and delivered
by it.

(c) Each Credit Party hereby acknowledges that it has been provided with a copy
of the Credit Agreement and each other Credit Document.

(d) Each Credit Party hereby represents and warrants that, both on and as of the
date hereof and on and as of the Effective Date, both before and after giving
effect to this Amendment, no event has occurred and is continuing that
constitutes a Default.

(e) Except as set forth on Schedule 4.4 to the Credit Agreement, the execution,
delivery and performance by Credit Parties of the Credit Agreement, as amended
by this Amendment, do not and will not (i) violate any provision of any material
law or any governmental rule or regulation applicable to Parent Entity or any of
its Subsidiaries, any of the Organizational Documents of Parent Entity or any of
its Subsidiaries, or any material order, judgment or decree of any court or
other agency of government binding on Parent Entity and its Subsidiaries;
(ii) require the approval or consent of any other Person (other than approvals
or consents which have been obtained), or conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default, under any
Material Contract of Parent Entity or any of its Subsidiaries; or (iii) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of Parent Entity or any of its Subsidiaries (other than any Liens
created under any of the Credit Documents in favor of Collateral Agent, on
behalf of Secured Parties, and any Permitted Liens).

(f) The Credit Agreement, as amended by this Amendment, is the legally valid and
binding obligation of each Credit Party that is a party thereto, enforceable
against such Credit Party in accordance with its respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

  4    ADX - Amd. No. 3 to Credit & Guaranty Agt



--------------------------------------------------------------------------------

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the state of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  5    ADX - Amd. No. 3 to Credit & Guaranty Agt



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment No. 3 to
Credit and Guaranty Agreement to be executed by their respective authorized
officers as of the date first above written.

 

BORROWER: AURORA DIAGNOSTICS, LLC By:  

/s/ Gregory A. Marsh

  Name:   Gregory A. Marsh   Title:   Executive Vice President, Chief Financial
Officer & Treasurer

 

HOLDINGS: AURORA DIAGNOSTICS, LLC By:  

/s/ Gregory A. Marsh

  Name:   Gregory A. Marsh   Title:   Executive Vice President, Chief Financial
Officer & Treasurer

 

  [SIGNATURE PAGE]    ADX - Amd. No. 3 to Credit & Guaranty Agt



--------------------------------------------------------------------------------

GUARANTORS: AURORA DIAGNOSTICS FINANCING, INC. AURORA GEORGIA, LLC AURORA
GREENSBORO, LLC AURORA LMC, LLC AURORA MASSACHUSETTS, LLC AURORA MICHIGAN, LLC
AURORA NEW HAMPSHIRE, LLC BERNHARDT LABORATORIES, INC. BIOPSY DIAGNOSTICS, LLC C
R COLLECTIONS, LLC CUNNINGHAM PATHOLOGY, L.L.C. DERMPATH NEW ENGLAND, LLC
GREENSBORO PATHOLOGY, LLC HARDMAN PATHOLOGY ADX, LLC LABORATORY OF
DERMATOPATHOLOGY ADX, LLC MARK & KAMBOUR, LLC MARK & KAMBOUR HOLDINGS, INC.
PATHOLOGY SOLUTIONS, LLC SEACOAST PATHOLOGY, INC. TEXAS PATHOLOGY, LLC TWIN
CITIES DERMATOPATHOLOGY, LLC

 

By:  

/s/ Gregory A. Marsh

  Name:   Gregory A. Marsh   Title:   Executive Vice President, Chief Financial
Officer & Treasurer

 

  [SIGNATURE PAGE]    ADX - Amd. No. 3 to Credit & Guaranty Agt



--------------------------------------------------------------------------------

THE LMC REVOCABLE TRUST, B.T. By:  

/s/ Gregory A. Marsh

  Name:   Gregory A. Marsh   Title:   Trustee THE WPC REVOCABLE TRUST, B.T. By:
 

/s/ Gregory A. Marsh

  Name:   Gregory A. Marsh   Title:   Trustee

 

  [SIGNATURE PAGE]    ADX - Amd. No. 3 to Credit & Guaranty Agt



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent, Collateral Agent, Swing Line Lender, Issuing Bank and
Lender

By:  

/s/ Diane Rolfe

  Name:   Diane Rolfe   Title:   Director

 

  [SIGNATURE PAGE]    ADX - Amd. No. 3 to Credit & Guaranty Agt